Case 1:14-cv-02887-JLK-MEH Document 181-13 Filed 05/30/19 USDC Colorado Page 1 of
                                       6




                         Exhibit J
Case 1:14-cv-02887-JLK-MEH Document 181-13 Filed 05/30/19 USDC Colorado Page 2 of
                                       6


    From:               Valerie.Brown@hklaw.com
    To:                 Dempsey, Rachel; Turner, Juno
    Cc:                 GeoPlaintiffsCounsel; Carolyn.Short@hklaw.com; deismeier@bfwlaw.com; mley@bfwlaw.com
    Subject:            RE: Menocal - open discovery issues [IWOV-OGDMS.FID580332]
    Date:               Friday, April 19, 2019 5:13:21 PM


    Rachel,

    Thank you for your email. We are available on Tuesday at 4pm for the meet and confer.

    We are happy to add the class list issue to the topics for discussion during the meet and confer. I have heard back
    from GEO and due to the age of the data pulled from the Keefe records, they do not have any records from the 2004-
    2006 time period from which they can cross-reference the detainee id numbers with A-numbers. We are happy to
    discuss any questions you may have about this and the other class list issues you identify below on our call on Tuesday
    afternoon.

    There are number of open discovery items that we expect we will cover during the meet and confer. In advance of the
    meeting, below is an update on some of those items:

        ·       Site Inspection: We are preparing formal objections to the site inspection, but expect to have a proposal to
               you about the specifics of the site inspection by the end of next week. The June timeframe for the inspection
               should be fine, and we think it would be best to further discuss on Tuesday some of the limitations we are
               currently aware of and discuss particular asks from Plaintiffs for the inspection so that we may determine
               whether there any safety or security concerns implicated by them;
        ·       30(b)(6) deposition notice: We are also preparing specific objections to the topics listed in your notice of 30(b)
               (6) deposition. The timing for the deposition in June should also be fine. We are still determining whether
               multiple individuals will be necessary, but if there is a particular timeframe in June that works best, please let
               us know so that we can block off the time of counsel and witnesses.
        ·       Supplemental hit report: I sent an email to you earlier this week addressing this issue. I think there is more for
               us to discuss on this topic, which we can do on Tuesday or at a later date.
        ·       Contract provisions: You’ve asked us to provide you with citations to the portions of its contracts with ICE that
               GEO believes may require it to consult with ICE prior to producing certain documentation. As an initial general
               response to this request, HSCEDM-11-D-00003 provides that any person who improperly discloses sensitive
               information is subject to criminal and civil penalties. Contract at § H-7. As noted in the contract’s Explanation
               of Terms, sensitive information is “any information which could affect the national interest, law enforcement
               activities, the conduct of federal programs, or the privacy to which individuals are entitled under Title 5, U.S.
               Code, Section 552a. All detainee records are considered sensitive information.” Contract at § H-6. The
               contract also incorporates the Privacy Act via FAR 52.224-2, which protects against the disclosure of certain
               identifiable information, as well as 48 CFR 3052.204-71, which includes that “work under this contract may
               involve access to sensitive information. Therefore, the Contractor shall not disclose, orally or in writing, any
               sensitive information to any person unless authorized in writing by the Contracting Officer.” Notwithstanding
               the foregoing, we are committed to engaging openly and continuously with Plaintiffs to address issues related
               to discovery in this case as they arise.

    We expect to address the remaining open items with you on Tuesday at 4pm.

    Have a nice weekend,

    Valerie Brown | Holland & Knight
    Senior Counsel
    Holland & Knight LLP
    2929 Arch Street, Suite 800 | Philadelphia, PA 19104
    Phone 215.252.9569 | Fax 215.867.6070
    valerie.brown@hklaw.com | www.hklaw.com
Case 1:14-cv-02887-JLK-MEH Document 181-13 Filed 05/30/19 USDC Colorado Page 3 of
                                       6



    From: Dempsey, Rachel <rdempsey@outtengolden.com>
    Sent: Wednesday, April 17, 2019 2:58 PM
    To: Turner, Juno <jturner@outtengolden.com>; Brown, Valerie E (PHL - X49569) <Valerie.Brown@hklaw.com>; Short,
    Carolyn P (PHL - X49553) <Carolyn.Short@hklaw.com>
    Cc: GeoPlaintiffsCounsel <GeoPlaintiffsCounsel@outtengolden.com>; Short, Carolyn P (PHL - X49553)
    <Carolyn.Short@hklaw.com>
    Subject: RE: Menocal - open discovery issues [IWOV-OGDMS.FID580332]

    [External email, exercise caution]

    Dear Valerie,

    Following up on this, are you available sometime between 3 and 5 ET on Tuesday 4/23? If that works, please let me
    know and I can send a calendar invitation with a dial-in.

    Also, we would like to add a discussion of the class list data to the agenda. Specifically, we’d like to discuss a timeline
    for any additional data GEO is searching to supplement the class list for the 2004-2006 time period. We’d also like to
    circle back on the supplemental information available as to the addresses in the initial class list production of
    November 29, 2018. Specifically, for many of the class members there are multiple addresses but no information
    about which of those addresses is the most recent, which is necessary to determine where notice should go.

    Best,
    Rachel



    From: Turner, Juno
    Sent: Monday, April 15, 2019 8:51 AM
    To: Valerie.Brown@hklaw.com; Carolyn.Short@hklaw.com
    Cc: GeoPlaintiffsCounsel <GeoPlaintiffsCounsel@outtengolden.com>; Dempsey, Rachel
    <rdempsey@outtengolden.com>; Carolyn.Short@hklaw.com
    Subject: RE: Menocal - open discovery issues [IWOV-OGDMS.FID580332]

    Hi Valerie –

    We are fine receiving a written response by the end of the week, and we can reschedule today’s call for next week. We
    would like to include in our discussion GEO’s response to our letter regarding Plaintiffs’ third set of rogs and RFPs. We will
    get back to you about whether there is a time on Tuesday that works for our side.

    I had planned to let you know this during our call, but I am leaving Outten & Golden later this week. As it happens, I am
    taking a position at Towards Justice, so we will continue to be working together on this matter. Please be sure to copy my
    O&G colleagues Mike Scimone, Liz Stork, Rachel Dempsey, and Adam Koshkin on correspondence going forward. All are
    included on the GeoPlaintiffsCounsel distribution group copied here.

    Carolyn, sorry to hear about the family emergency - I hope everything turns out ok.

    Thanks,
    Juno




    Juno Turner
    646-825-4391
    From: Valerie.Brown@hklaw.com <Valerie.Brown@hklaw.com>
    Sent: Monday, April 15, 2019 10:36 AM
    To: Carolyn.Short@hklaw.com
    Cc: GeoPlaintiffsCounsel <GeoPlaintiffsCounsel@outtengolden.com>; Dempsey, Rachel
Case 1:14-cv-02887-JLK-MEH Document 181-13 Filed 05/30/19 USDC Colorado Page 4 of
                                       6


    <rdempsey@outtengolden.com>; Carolyn.Short@hklaw.com
    Subject: RE: Menocal - open discovery issues [IWOV-OGDMS.FID580332]

    Juno,

    Carolyn has had a family emergency and we are not able to have the meet and confer call today. Would it be
    acceptable for us to respond to the below issues to you in writing by the end of this week (including providing you with
    a specific response to your request about contract provisions, dates for 30(b)(6) depositions in June and a specific
    proposal regarding the site visit, among other items), and plan for a follow up meet and confer call for early next week
    (potentially on Tuesday at any time)? We appreciate your cooperation with this matter. We look forward to hearing
    back from you.

    Thank you,

    Valerie Brown | Holland & Knight
    Senior Counsel
    Holland & Knight LLP
    2929 Arch Street, Suite 800 | Philadelphia, PA 19104
    Phone 215.252.9569 | Fax 215.867.6070
    valerie.brown@hklaw.com | www.hklaw.com


    From: Dempsey, Rachel <rdempsey@outtengolden.com>
    Sent: Tuesday, April 9, 2019 3:32 PM
    To: Brown, Valerie E (PHL - X49569) <Valerie.Brown@hklaw.com>; Turner, Juno <jturner@outtengolden.com>; Short,
    Carolyn P (PHL - X49553) <Carolyn.Short@hklaw.com>
    Cc: GeoPlaintiffsCounsel <GeoPlaintiffsCounsel@outtengolden.com>
    Subject: RE: Menocal - open discovery issues [IWOV-OGDMS.FID580332]

    [External email, exercise caution]

    Dear Valerie,

    We can do 2:30 ET. Please let us know if that works for you. If so, I will send around a calendar invite with a dial-in
    number.

    Best,
    Rachel




    Rachel Williams Dempsey | Associate
    One California Street, 12th Floor | San Francisco, CA 94111
    T 415-638-8800 | F 646-509-2028
    rdempsey@outtengolden.com | Bio




    This message is sent by a law firm and may contain information that is privileged or confidential. If you received this
    transmission in error, please notify the sender by reply e-mail and delete the message and any attachments.
    Please consider the environment before printing this e-mail.
Case 1:14-cv-02887-JLK-MEH Document 181-13 Filed 05/30/19 USDC Colorado Page 5 of
                                       6


    From: Valerie.Brown@hklaw.com <Valerie.Brown@hklaw.com>
    Sent: Tuesday, April 9, 2019 8:05 AM
    To: Turner, Juno <jturner@outtengolden.com>; Carolyn.Short@hklaw.com
    Cc: GeoPlaintiffsCounsel <GeoPlaintiffsCounsel@outtengolden.com>
    Subject: RE: Menocal - open discovery issues [IWOV-OGDMS.FID580332]

    Good morning Juno,

    We are available on April 15. Does 2pm work for you?

    Thank you,

    Valerie Brown | Holland & Knight
    Senior Counsel
    Holland & Knight LLP
    2929 Arch Street, Suite 800 | Philadelphia, PA 19104
    Phone 215.252.9569 | Fax 215.867.6070
    valerie.brown@hklaw.com | www.hklaw.com


    From: Turner, Juno <jturner@outtengolden.com>
    Sent: Tuesday, April 9, 2019 10:34 AM
    To: Short, Carolyn P (PHL - X49553) <Carolyn.Short@hklaw.com>; Brown, Valerie E (PHL - X49569)
    <Valerie.Brown@hklaw.com>
    Cc: GeoPlaintiffsCounsel <GeoPlaintiffsCounsel@outtengolden.com>
    Subject: Menocal - open discovery issues [IWOV-OGDMS.FID580332]

    [External email, exercise caution]

    Dear Carolyn and Valerie,

    To follow up on our productive call last week, we would like to schedule a meet and confer on the following open issues:

           GEO’s responses to the RFPs and ROGs listed in my March 29 email;

           Scheduling an inspection of the Aurora facility, including GEO’s (i) specific objections to our Request for Inspection as
           written, including any specific parts of the GEO/ICE contract that would require Plaintiffs to limit their inspection of the
           facility; and (ii) a specific proposal regarding GEO’s suggested alternative of an inspection of a representative sample
           of the facility, as promised in GEO’s January 28 letter;

           Scheduling 30(b)(6) depositions in June;

           GEO’s withdrawal of the Touhy objections in its responses to Plaintiffs’ first and second sets of discovery responses
           that were made with respect to class-wide discovery; and

           The status of GEO’s ongoing searches and document productions, including Plaintiffs’ request for a supplemental hit
           report.

    Please let us know your availability on April 15, 16, or 17.

    Also, during our meet and confer about the motion to compel last week, you indicated that you would provide us with citation
    to the portions of its contracts with ICE that GEO believes may require it to consult with ICE prior to producing certain
    documentation. Please provide that citation before the end of this week.

    Thanks,
    Juno
Case 1:14-cv-02887-JLK-MEH Document 181-13 Filed 05/30/19 USDC Colorado Page 6 of
                                       6




    Juno Turner | Partner
    685 Third Ave 25th Floor | New York, NY 10017
    T 212-245-1000 | F 646-509-2093
    jturner@outtengolden.com | Bio




    This message is sent by a law firm and may contain information that is privileged or confidential. If you received this
    transmission in error, please notify the sender by reply e-mail and delete the message and any attachments.
    Please consider the environment before printing this e-mail.




    NOTE: This e-mail is from a law firm, Holland & Knight LLP (“H&K”), and is intended solely for the use of the individual(s) to whom it is
    addressed. If you believe you received this e-mail in error, please notify the sender immediately, delete the e-mail from your computer and
    do not copy or disclose it to anyone else. If you are not an existing client of H&K, do not construe anything in this e-mail to make you a client
    unless it contains a specific statement to that effect and do not disclose anything to H&K in reply that you expect it to hold in confidence. If
    you properly received this e-mail as a client, co-counsel or retained expert of H&K, you should maintain its contents in confidence in order to
    preserve the attorney-client or work product privilege that may be available to protect confidentiality.
